Title: To Thomas Jefferson from Anne-Louise-Germaine Necker, Baronne [de] Staël-Holstein, 25 April 1807
From: Staël-Holstein, Anne-Louise-Germaine Necker, Baronne [de]
To: Jefferson, Thomas


                        
                            ce 25 avril 1807.
                        
                        un homme aussi respectable qu’on en puisse connaitre dans l’ancien et le nouveau monde, Mr le ray me permet
                            Monsieur, de vous faire ariver un témoignage de mon
                            intéret et de mon respect—ce sentiment n’est point altéré dans ce qu’il reste d’ames libres et honnètes en france, votre nom y est
                            sacrè et s’il n’est pas prononcè dans la place publique il n’est aucun lieu sur où il ne soit répété, entendez le bien qu’il soit
                            nommè tout bas, c’est aussi tout bas que parle la conscience. je vais à Coppet, le sèjour de paris m’est constement interdit, mais
                            je vois quelquefois ceux qui vous aiment plus intimement que le reste du monde qui vous honore et vous admire, le monde du moins,
                            qui pense et juge d’aprés la réflexion et la vérité, quand nous reverrons nous? mon fils ira je crois en amérique l’anneè prochaine,
                            peut ètre irons nous tous. si ce vieux monde n’est plus qu’un seul homme qu’y ferions nous? les èvènements de cet èté seront
                            décisifs du moins au jugement des hommes mais celui qui dispose de tout se réserve peut ètre la dècision immédiate de ce grand dèbat
                            entre le pouvoir et la vertu—adieu Monsieur, rappellez moi au souvenir de celle qui a l’honneur de consoler votre vie et qui remplit
                            si bien ce noble emploi, je la vois plus brillante que toutes les altesses de ce vieux monde—j’ai perdu mon père qui vous aimait
                            Monsieur, de puis long tems—père patrie tout est fini pour moi—la patrie renaitra si vous y revenez—et mon père dieu m’y rèunira je
                            l’espère—àdieu Monsieur permettez moi de vous faire hommage d’un écrit de moi, vous y trouveriez de quelque maniére votre nom, si
                            cela n’était que difficile, l’impossibilité seul peut m’en empècher—
                        agréez mes respectueux hommages
                        
                            N. S.
                        
                    